Citation Nr: 1020583	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-11 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to an increased initial rating for a service-
connected right wrist disability status post fracture 
currently rated as 10 percent disabling.

3.  Entitlement to an increased initial rating for service-
connected Crohn's disease, currently rated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to 
September 1974.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and February 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The December 2005 rating 
decision granted service connection for status post fracture, 
right wrist and denied service connection for both a right 
shoulder disorder and Crohn's disease.  The February 2008 
rating decision granted service connection for Crohn's 
disease with an evaluation of 30 percent, effective June 6, 
2005 and granted an increased rating for right wrist status 
post fracture to a 10 percent evaluation, effective June 6, 
2005.  

The  issues of service connection for a lumbar back 
disability and a thoracic back disability as well as a claim 
for an increased rating for a service connected right elbow 
injury have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issue of an increased rating for service connected 
Crohn's disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
Veteran has a right shoulder disability that is related to 
active duty service.

2.  The Veteran's service-connected right wrist disability is 
manifested by dorsiflexion of 0 to 30 degrees, palmar flexion 
of 0 to 25 degrees with additional limitation of motion due 
to pain.




CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by the Veteran's active duty service, nor may a 
right shoulder disorder be presumed to have been incurred in 
or aggravated by his service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for an increased evaluation in excess of 10 
percent for service-connected right wrist disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in July 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, this letter advised 
the Veteran what information and evidence was needed to 
substantiate the claims decided herein.  This letter also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The Board observes that the July 2005 letter was sent to the 
Veteran prior to both the December 2005 and February 2008 
rating decisions.  The VCAA notice with respect to the 
elements addressed in this letter was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
regard, the notice provided in the July 2005 letter complied 
with the requirements of 38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159(b) (2009).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
Veteran, with regard to the issue of service connection for 
right shoulder the Board has concluded that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, 
any questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records and VA treatment 
records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A VA examination with respect to the 
issue of an increased rating for a right wrist status post 
fracture, was afforded in January 2008.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Additionally, an examination for 
rating purposes should contain sufficient detail and reflect 
the whole recorded history of a Veteran's disability, 
reconciling the various reports into a consistent picture.  
See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 
38 C.F.R. § 4.2 (2009). As noted below, the Board finds that 
the VA examination obtained in this case is adequate, as it 
is predicated on a full reading of the VA medical records and 
a thorough examination.  With respect to the issue of service 
connection for a right shoulder disorder, the Board finds 
that an examination is unnecessary because while the Veteran 
did note a shoulder issue while in service, there is no 
evidence that the Veteran currently suffers from a right 
shoulder disability and no evidence linking any injury to his 
shoulder in service to a current disability.  As such the 
Board finds that the requirements under McLendon have not 
been met.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining VA examinations with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4) (2009).   

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I.  Service Connection-Right Shoulder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The Board acknowledges that where a Veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 
(West 2002); 38 C.F.R. §§3.307, 3.309 (2008).  This 
presumption is rebuttable by affirmative evidence to the 
contrary. Id.  The medical evidence does not show that the 
Veteran currently suffers arthritis related to service or 
that arthritis manifested to a compensable degree within one 
year of discharge.

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

The Veteran requests service connection based on a right 
shoulder disorder.  The Veteran claims and service treatment 
records confirm, that while playing basketball he fell and 
broke his right wrist.  While he was not treated for a 
shoulder injury at the time, the Veteran maintains that the 
impact from the fall affected his shoulder as well.  
Additionally, statements made by the Veteran in his NOD and 
VA Form 9 note that he also hurt his shoulder while moving a 
heavy printer while on active duty.  

The Veteran's service treatment records indicate that the 
Veteran noted on his report of medical history at separation 
from service that following his wrist injury problems 
developed in his shoulder.  The Veteran described the 
problems as intermittent aches and loss of some types of 
motion.  The Veteran further noted that he had a painful or 
"trick" shoulder.  The report of medical examination at 
separation was silent as to any shoulder injury.  There is no 
other complaint regarding the right shoulder in the Veteran's 
service treatment records.   

With regard to his current symptomatology, the Veteran stated 
that he currently suffers from pain and some loss of motion 
in his right shoulder.  The Board acknowledges that with 
regard to continuity of symptomatology, symptoms as opposed 
to treatment are of primary interest and the Veteran is 
competent to observe pain during and post service and that 
observation need not be recorded.  However, while the Veteran 
is competent to provide continuity of symptomatology, it is 
also necessary to show that the Veteran is credible in his 
assertions.

VA treatment reports of record fail to mention any complaints 
of a right shoulder disability.  Orthopedic examinations of 
record indicate that the Veteran has complained of pain in 
his right wrist, his hips, and his back, but there is no 
indication in the medical records that the Veteran has made 
complaints with regard to his right shoulder, despite seeking 
medical attention for the other ailments.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In weighing lay evidence, 
the Board must render a finding with regard to both 
competency and credibility.  See Coburn v. Nicholson,  19 
Vet. App. 427, 433 (2006).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

When determining the credibility of lay evidence, the Board 
cannot determine that credibility is lacking merely because 
there is no corroborating contemporaneous medical evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 
2006).  However, in this instance it is not the absence of 
contemporaneous medical evidence that is at issue, rather, it 
is presence of medical evidence that fails to note the 
Veteran's claimed disorder that serves as evidence of a lack 
of credibility.  There is evidence that the Veteran did 
indeed seek medical attention in relation to other ailments 
and it is logical to conclude that a reasonable person, who 
had access, would seek medical attention if it were required.  
It is reasonable to believe that the claimed pain caused by 
this disability would be enough to cause the Veteran to seek 
medical attention.  As such the Board finds the Veteran's 
statements that he suffers from shoulder pain to be not 
credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (Credibility can be generally evaluated by showing of 
interest, bias, or inconsistent statements, and the demeanor 
of the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony).  

The Board recognizes the Veteran's assertions that he has 
experienced  pain since service; however, pain alone without 
an underlying disorder is not a disability for which service 
connection may be granted.  Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  Moreover, the Veteran is not shown to have the 
requisite medical expertise to diagnose a shoulder disorder, 
nor can he render a competent medical opinion regarding its 
cause.  And as noted above, the Veteran's statements are also 
found to be not credible with regard to continuity of 
symptomatology.  Consequently, his assertions are afforded no 
probative value regarding the question of whether his claimed 
right shoulder disorder is related to service.

Having found the Veteran's statements to be not credible, and 
as such, no credible evidence of an in-service incident nor 
any credible evidence of continuity of symptomatology, the 
Board further notes that the Veteran does not have a current 
diagnosis of a disability, with regard to his right shoulder.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Therefore, with consideration of the VA treatment records, 
the Veteran's service separation examination, and the lack of 
a current diagnosis with respect to his claim, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of service connection for a right shoulder 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  Increased Rating-Right Wrist

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's right wrist status post fracture.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for the Veteran's service- connected right wrist disorder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  As will be further explained 
below, in making the determination to deny a rating in excess 
of 10 percent for each of the issues herein addressed, the 
Board notes that it took into account the Veteran's 
complaints of pain, and was cognizant of the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  

The Veteran's right wrist disorder is currently assigned a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  
The Veteran contends that his symptomatology is indicative of 
a higher rating, and that a higher rating should, therefore, 
be assigned.  Diagnostic Codes 5214 and 5215 apply to 
limitation of motion of the wrist.  Under Diagnostic Code 
5215, a maximum allowable evaluation of 10 percent is 
warranted when the evidence demonstrates dorsiflexion less 
than 15 degrees or palmar flexion limited in line with 
forearm.  Diagnostic Code 5214 is applicable when there is 
evidence of ankylosis of the wrist; as there is none present 
in this instance, DC 5214 does not apply.  Finally, the Board 
notes that normal dorsiflexion of the wrist is from zero to 
70 degrees, and normal palmar flexion is from zero to 80 
degrees. Normal ulnar deviation of the wrist is from zero to 
45 degrees, and normal radial deviation is from zero to 20 
degrees.

At the January 2008 VA examination, physical examination 
demonstrated right dorsiflexion limited to 30 degrees, right 
palmar flexion limited to 25 degrees,  left radial deviation 
limited to 5 degrees, and ulnar deviation limited to 20 
degrees with painful motion.  The January 2008 examiner 
diagnosed the Veteran with status post fracture of the right 
wrist.  X-rays associated with the January 2008 examination 
revealed normal bone mineralization and architecture.  Joint 
spaces are normal and the bone margins are smooth.  There was 
no bone deformity suggesting an old fracture and no soft 
tissue abnormality, the impression given was normal right 
wrist.    However, as noted above, with the findings of some 
limitation of motion and painful motion, functional loss must 
be considered under 38 C.F.R. § 4.40, 4.45,  and 4.59.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. 
§ 4.59.  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45.  Therefore with the 
limitation of motion and pain experienced on motion, the 
Veteran has been assigned a 10 percent rating under DC 5215.  

The Board, however, finds that entitlement to an evaluation 
in excess of 10 percent for the Veteran's orthopedic 
manifestations of his right wrist disability has not been 
established.  In this regard, 10 percent is the maximum 
allowable evaluation under Diagnostic Code 5215 and as noted 
above, Diagnostic Code 5214 is not applicable because the 
Veteran does not suffer from ankylosis of the right wrist.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the Veteran's service-connected 
disability because the competent evidence fails to reveal any 
additional functional impairment associated with such 
disability to warrant consideration of alternate rating 
codes.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 
'in some cases, lay evidence will be competent and credible 
evidence of etiology').

The evidence does not show that symptomatology associated 
with the Veteran's spine and wrist disabilities more nearly 
approximates the schedular criteria associated with a higher 
rating at any time during the entire appeal period.  
Therefore, a staged rating is unwarranted and the Board finds 
that a 10 percent rating is appropriate for the entire appeal 
period.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then the Veteran's disability picture is contemplated by the 
rating schedule.  Id.

However, the Board notes that there is no evidence of record 
that the Veteran's disability warrants a rating higher than 
10 percent on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2009).  Any limits on the Veteran's employability due to his 
disability has been contemplated in the above stated rating 
under Diagnostic Code 5215.  The evidence also does not 
reflect that the Veteran's disability has necessitated any 
frequent periods of hospitalization or caused marked 
interference with employment.  Indeed, according to the 
January 2008 C&P examination, the Veteran's right wrist 
disability does not affect his usual occupation because he is 
unemployed, but not as a result of his wrist condition.  
Thus, the record does not show an exceptional or unusual 
disability picture not contemplated by the regular schedular 
standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran being 
assigned a rating in excess of 10 percent for the issue of 
right wrist status post fracture.  As the preponderance of 
the evidence is against the Veteran's claims, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert, supra; Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal with respect to this claim must be denied.




ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to an initial increased rating, in excess of 10 
percent, for service-connected right wrist disability status 
post fracture, is denied.


REMAND

With regard to the Veteran's claim of entitlement to an 
increased rating for Crohn's disease, service connection was 
granted and a 30 percent disability rating assigned by RO 
rating decision dated in February 2008.  The record reflects 
that the Veteran filed a notice of disagreement with the RO's 
decision in his February 2009 VA Form 9.  See 38 C.F.R. § 
20.201 (2009).  The Court has now made it clear that the 
proper course of action when a timely notice of disagreement 
has been filed is to remand the matter to the RO.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Appropriate action, 
including issuance of a statement of the case, is now 
necessary with regard to this issue.  38 C.F.R. § 19.26 
(2009).  The Veteran will then have the opportunity to file a 
timely substantive appeal if he wishes to complete an appeal 
as to the issue of entitlement to an increased initial rating 
for Crohn's disease.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the 
issue of entitlement to an increased 
rating for Crohn's disease.  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of any issue to 
the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


